Citation Nr: 1745648	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  17-10 787A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for left foot plantar fasciitis, currently evaluated as 30 percent disabling.

2.  Entitlement to special monthly compensation for loss of use, left foot.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel




INTRODUCTION

The Veteran had active duty service in the U.S. Army from April 1945 to December 1947.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a July 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into account the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

With reasonable doubt resolved in favor of the Veteran, symptoms of the Veteran's left foot plantar fasciitis more nearly approximates actual loss of use of the left foot.  


CONCLUSIONS OF LAW

1.  The criteria for a maximum schedular rating of 40 percent for loss of use of the left foot have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5167, 5284 (2016).

2.  The criteria for special monthly compensation for loss of use of the left foot have been met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350(a)(2), 4.63 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Legal Principles and Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2016).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The Veteran's service-connected left foot plantar fasciitis is currently rated as 30 percent disabling under Diagnostic Code 5284, applicable to other injuries of the foot.  38 C.F.R. § 4.71a.  Under Diagnostic Code 5284, a 30 percent rating is warranted for severe foot injury.  This is the maximum schedular rating under this - or any - diagnostic code pertaining to one foot, unless there is actual loss of use of the foot, in which case a 40 percent rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5276-5284 (2016).

In addition, entitlement to a 40 percent rating under Diagnostic Code 5167 would entitle the Veteran to special monthly compensation pursuant to 38 C.F.R. §§ 3.350(a) (loss of use of one foot).

The regulations contain specific criteria for determining whether a foot disability is equivalent to loss of use of a foot.  Loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  38 C.F.R. §§ 3.350(a)(2), 4.63.  The determination will be made on the basis of the actual remaining function, whether the acts of "balance, propulsion, etc." could be accomplished equally well by an amputation stump with prosthesis.  Id.

"Loss of use" may be organic or "functional" in origin.  See VAOPGCPREC 60-90 (Jul. 18, 1990) (holding that special monthly compensation was warranted for functional (as opposed to organic) loss of the foot due to service-connected functional hysteria or conversion reaction, where such loss was permanent in nature).  The responsibility for determining whether there is loss of use rests with the adjudicator.  VBA Manual M21-1, IV.ii.2.H.1.b.

In this case, the evidence shows that at a June 2015 VA contract examination, the Veteran reported pain in the arch of his left foot, bottom of the foot, and heel, which the examiner noted was very tender to palpation.  There was pain with weight bearing.  On physical examination, the examiner noted pain on use of the left foot and although the Veteran used orthotics on the left side, the foot remained symptomatic.  The examiner noted extreme tenderness of the plantar surfaces of the left foot which was improved somewhat by orthopedic shoes.  The examiner additionally found mild metatarsalgia on the left foot which chronically compromised weight bearing and required arch supports.  Regarding functional loss in the left foot, the examiner noted that there was pain on weight bearing, disturbance of locomotion, and that the Veteran could bear weight on the left foot for only five to 10 minutes because of pain which resulted in limited ambulation.  The Veteran regularly used a cane to decrease pain in the foot when walking.  The examiner opined that the functioning of the left foot was not so diminished that amputation with prosthesis would equally serve the Veteran.  Although in addition to plantar fasciitis there was metatarsalgia, examiner was unable to delineate the symptoms attributable to each condition because there was too much symptom overlap.

In an August 2015 correspondence, the Veteran reported that his left foot caused him to limp and to need to walk with a cane and this prevented him from shopping, cleaning, and yard work.  He added that when attempting to walk for any period of time, his foot would hurt so much that he would have to take medication and go to bed and that he was only able to get out to attend church on Sunday.

A July 2016 VA treatment record shows a patient functional assessment indicating that the Veteran was nearly immobile on level surfaces and needed help on stairs.  He ambulated with a cane to support his weak left lower extremity.  There was impaired dorsiflexion and impaired range of motion of the left foot.

In a February 2017 correspondence, the Veteran's daughter asserted that the Veteran's daily activity had declined due to his left foot injury, and that he was not able to stand too long or walk due to pain and losing his balance with his foot.

Based on the above, and resolving all doubt in favor of the Veteran, the Board finds that symptoms of the Veteran's left foot disability more nearly approximate actual loss of use of the left foot.  Although the VA examiner concluded that the Veteran would not be better served by amputation of the left foot, the evidence above clearly demonstrates that the Veteran experiences extreme pain on the plantar surface of his left foot which severely impairs his ability to ambulate and results in the need to regularly use assistive devices.  Indeed, the examiner noted that the Veteran could bear weight on the left foot for only five to ten minutes due to pain and assessed the resulting functional impairment as pain on weight bearing and disturbance of locomotion.  Both the Veteran and his daughter have indicated that to the extent the Veteran can ambulate with the assistance of a cane, he still limps and has difficulty balancing.  The Veteran and his daughter are competent to describe such symptoms and the Board finds them credible.  Indeed, the July 2016 VA treatment record indicates that the Veteran's mobility on both level surfaces and stairs was significantly limited, that he needed a cane to ambulate and that there was impaired range of motion in the left foot.  In sum, there is little remaining actual function of the Veteran's left foot, particularly in regard to balance and propulsion.  See 38 C.F.R. § 4.63.

Based on these findings, and resolving all doubt in favor of the Veteran, the Board finds that a 40 percent evaluation is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5167, 5284.  As this award represents the highest award available for a single foot, a discussion of other diagnostic codes is not necessary.

In addition, as noted above, entitlement to a 40 percent rating under Diagnostic Code 5167 entitles the Veteran to special monthly compensation pursuant to 38 C.F.R. §§ 3.350(a) for loss of use of one foot.  As discussed above, the Board has determined that the Veteran's left foot plantar fasciitis has resulted in very limited function in regard to balance and propulsion and as such more nearly approximates actual loss of use of the left foot.  Accordingly, special monthly compensation is granted on this basis.


ORDER

Entitlement to a maximum schedular evaluation of 40 percent for left foot plantar fasciitis is granted for the entire appellate period, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to special monthly compensation for loss of use of the left foot is granted, subject to the laws and regulations governing the award of monetary benefits.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


